UNITED STATES of America, Plaintiff-Appellee,

                                                     v.
                                Melvin Lamar RAY, Defendant-Appellant.

                                               No. 00-13325

                                         Non-Argument Calendar.

                                      United States Court of Appeals,
                                             Eleventh Circuit.

                                              March 26, 2001.
Appeal from the United States District Court for the Southern District of Georgia.(No. 00-00032-CR-WTM-
4), William T. Moore, Jr., Judge.

Before EDMONDSON, BIRCH and BARKETT, Circuit Judges.

         PER CURIAM:
         Melvin Ray appeals his 37-month sentence imposed upon his plea of guilty to possession of a firearm
by a convicted felon.

         Ray pled guilty to possession of a firearm by a convicted felon pursuant to a plea agreement. The
PSI recommended that Ray be given a base offense level of 20 because Ray was previously convicted of a
violent crime (burglary), and under U.S.S.G. § 2K2.1(a)(4)(A) a defendant receives a base level of 20 if "the

defendant had one prior felony conviction of either a crime of violence or a controlled substance offense."
The PSI explained that in 1992, Ray was convicted of burglary when he "entered Room 156 at the Ramada
Inn.... According to the defendant, he was dared by a friend to enter a room where the door had been left

open."
         That Ray burglarized a hotel room is undisputed. Ray, however, objected to the PSI's determination

that his burglary of a hotel room constituted the burglary of a "dwelling." The sentencing court adopted the

PSI findings and sentenced Ray to 37 months in prison.

         We follow the Third Circuit's decision in United States v. McClenton, 53 F.3d 584 (3rd Cir.1995):

a hotel guest room—occupied or not—constitutes a "dwelling" under the pertinent Guidelines.

         AFFIRMED.